FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                    April 17, 2009
                     UNITED STATES COURT OF APPEALS
                                                                 Elisabeth A. Shumaker
                                  TENTH CIRCUIT                      Clerk of Court



    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,
                                                       No. 08-5112
    v.                                                 (N.D. Okla.)
                                              (D.C. No. 98-CR-174-001-TCK)
    DONALD LEE HAYES, JR.,

                Defendant-Appellant.



                            ORDER AND JUDGMENT *


Before HENRY, Chief Judge, and SEYMOUR and EBEL, Circuit Judges. **


         In February 2000, Donald Lee Hayes pleaded guilty to conspiring to

possess cocaine with the intent to distribute it, a violation of 21 U.S.C. § 846.

The district court sentenced him to 175 months’ imprisonment, a term within the

advisory Guidelines range. Subsequently, in February 2008, Mr. Hayes filed a

motion to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2), which

*
   This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

**
   After examining the briefs and the appellate record, the panel has determined
unanimously that oral argument would not be of material assistance in the
determination of this appeal. See Fed. R.App. P. 34(a); 10th Cir. R. 34.1(G). The
cause is therefore ordered submitted without oral argument
authorizes such motions “in the case of a defendant who has been sentenced to a

term of imprisonment based on a sentencing range that has subsequently been

lowered by the Sentencing Commission.”

      In support of his motion, Mr. Hayes invoked Amendment 706, which

reduces the base offense level for crimes involving quantities of crack cocaine.

He argued for a two-level reduction and also contended that the district court

should grant him downward variance from the amended guideline range to correct

the remaining unwarranted disparity between sentences for crack and powder

cocaine offenses under the Guidelines.

      The district court granted Mr. Hayes’s motion in part, imposing a two-level

reduction in the offense level and reducing his sentence to 135 months, the low

end of the amended Guidelines range. However, the court rejected Mr. Hayes’s

argument for a sentence below that range.

      In this appeal, Mr. Hayes challenges the latter decision. We are not

persuaded: his argument is foreclosed by United States v. Rhodes, 549 F.3d 833,

841 (10th Cir. 2008), issued during the pendency of this appeal. There, we held

that “the Sentencing Commission has clearly indicated that a sentencing court

shall not, in modifying a previously imposed sentence on the basis of an amended

guideline, impose a sentence below the amended guideline range.” This policy

statement is binding on the district court, and as a result, the court lacks authority




                                          -2-
under § 3582(c)(2) to impose a modified sentence that falls below the amended

guideline range. Id. 1

       Mr. Hayes received a sentence at the low end of the amended guidelines

range. The district court lacked authority to further reduce his sentence. We

therefore AFFIRM the district court’s decision.




                               Entered for the Court,



                               Robert H. Henry
                               Chief Judge




1
   Although the holding in Rhodes was drafted in broad terms, we note that the
Rhodes court only held that § 1B1.10(b)(2)(A) prevents a sentencing court from
reducing a sentence below the amended guideline range when the original
sentence was within the original sentencing guideline range. The sentencing
court, however, is vested with discretion to modify a sentence below the amended
guideline range when the original sentence was below the amended guideline
range. See U.S.S.G. § 1B1.10(b)(2)(B).

                                       -3-